Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and  8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Green (8,162,416).  Green teaches a server casing assembly (Fig. 1), comprising: a casing (with 1), having two accommodation spaces spaced apart from each other (spaces holding drawers 5,4); a first cage (5) and a second cage (4), respectively accommodated in the accommodation spaces; and a latch (3), slidably disposed on the casing, wherein the latch is movable between a first unlocked position and a second unlocked position (column 3, lines 20-43); wherein when the latch is in the first unlocked position, the latch is engaged with the second cage, and the first cage is released from the latch; when the latch is in the second unlocked position, the latch is engaged with the first cage, and the second cage is released from the latch.  Wherein the latch has a first engagement portion (end of 3) and a second engagement portion (second end of 3) opposite to each other, each of the first cage and the second cage has an insertion hole (5B,4B); when the latch is in the first unlocked position, the second engagement portion of the latch is inserted into the insertion hole of the second cage, and the first engagement portion of the latch is removed from the insertion hole of the first cage; when the latch is in the second unlocked position, the first engagement portion of the latch is inserted into the insertion hole of the first cage, and the second engagement portion of the latch is removed from the insertion hole of the second cage (column 3, lines 20-43).  Wherein when the latch is in a locked position located between the first unlocked position and the second unlocked position, the first engagement portion and the second engagement portion of the latch are respectively inserted into the insertion hole of the first cage and the insertion hole of the second cage.  Wherein when the latch is in a locked position located between the first unlocked position and the second unlocked position, the latch is engaged with the first cage and the second cage.
Claims 1 and  8-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kluser et al (2002/0153811).  Kluser teaches a server casing assembly (Fig. 2), comprising: a casing (12), having two accommodation spaces spaced apart from each other (spaces holding cages 14,16); a first cage (14) and a second cage (16), respectively accommodated in the accommodation spaces; and a latch (30), slidably disposed (via pressing 30 from either side) on the casing, wherein the latch is movable between a first unlocked position and a second unlocked position (by pressing 30 from one or the other side one at a time; paragraph 0014); wherein when the latch is in the first unlocked position (by pressing one button side), the latch is engaged with the second cage (by not pressing other button side), and the first cage is released from the latch; when the latch is in the second unlocked position (by pressing the other button side), the latch is engaged with the first cage (by not pressing the one button side), and the second cage is released from the latch.  Wherein the latch has a first engagement portion (button) and a second engagement portion (button) opposite to each other, each of the first cage and the second cage has an insertion hole (26); when the latch is in the first unlocked position, the second engagement portion of the latch is inserted into the insertion hole of the second cage (by not manually releasing it), and the first engagement portion of the latch is removed from the insertion hole of the first cage; when the latch is in the second unlocked position, the first engagement portion of the latch is inserted into the insertion hole of the first cage (by not manually releasing it), and the second engagement portion of the latch is removed from the insertion hole of the second cage.  Wherein when the latch is in a locked position located between the first unlocked position and the second unlocked position (neither button released), the first engagement portion and the second engagement portion of the latch are respectively inserted into the insertion hole of the first cage and the insertion hole of the second cage.  Wherein when the latch is in a locked position located between the first unlocked position and the second unlocked position (neither button released), the latch is engaged with the first cage and the second cage.

Allowable Subject Matter
Claims 2-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANET M WILKENS whose telephone number is 571-272-6869. The examiner can normally be reached Mon thru Thurs 7am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Wilkens
August 17, 2022
							/JANET M WILKENS/                                                                            Primary Examiner, Art Unit 3637